1                                UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                  ***
4    KFIR SHLOMO HIRSCH, formerly known Case No. 2:12-cv-00625-MMD-NJK
     as CODY LEAVITT,
5                                                       ORDER
                              Petitioner,
6         v.
7    DWIGHT NEVEN, et al.,
8                                   Respondents.
9
10          The parties’ joint motion for clarification (ECF No. 158) is granted. In its order of

11   March 15, 2019, the Court inadvertently omitted mention of the option, offered in its order

12   on the motion to dismiss, for Respondents to file a renewed motion to dismiss before filing

13   an answer to the Petition. The Court clarifies that it intended for this to remain an option,

14   and therefore Respondents’ motion to dismiss filed on August 5, 2019, is considered

15   appropriately filed.

16          Accordingly, it is ordered that the motion for clarification (ECF No. 158) is granted.

17          It is further ordered that Petitioner will have 30 days from the filing of the renewed

18   motion to dismiss to file a response, and Respondents will have 30 days to file a reply.

19          It is further ordered that the Court will establish deadlines for the filing of the answer

20   and reply following its decision on the motion to dismiss.

21          It is further ordered that any motions for discovery, evidentiary hearing, or other

22   appropriate relief must be filed either at the time of Petitioner’s reply to the answer or at

23   the time of his response to the motion to dismiss. Respondents will have 30 days from

24   the filing of any such motions to file a response, and Petitioner will have 15 days from any

25   response to file a reply.

26          DATED THIS 7th day of August 2019.
27
                                                         MIRANDA M. DU
28                                                       UNITED STATES DISTRICT JUDGE
